Citation Nr: 1420080	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-39 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU) to include extraschedular consideration.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

 C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from May 1984 to August 1984.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Roanoke, Virginia, Regional Office (RO), which denied entitlement to TDIU.  This matter was remanded in October 2013 for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In an October 2013 statement, the Veteran raised the issues of service connection for residuals of a stroke, headaches, and seizures.  These issues are referred to the Agency of Original Jurisdiction for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's service-connected disability is Wolff-Parkinson White syndrome with supraventricular tachycardia rated at 30 percent and the combined rating percentage criteria for TDIU consideration is 30 percent. 

2.  The Veteran has a high school education and two years of vocational training and she has work experience as a manager and cashier in the food service industry.    

3.  The service-connected disability is not shown to preclude the Veteran securing and following substantially gainful employment consistent with educational and work background. 



CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability by reason of service-connected disability to include on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2008 that fully addressed all notice elements and was sent prior to the initial decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in October 2008.   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, Social Security Administration records, and private medical records.  Additionally, the Veteran was afforded adequate medical examinations in furtherance of her claim.  VA provided examinations in April 2008, August 2012, and May 2013 to obtain medical evidence as to the current severity of the service-connected disability and evidence as to whether the disability precluded the Veteran from securing all forms of substantially gainful employment.  The examinations are adequate because the examinations were performed by medical professionals based on review of the claims file and a solicitation of history and symptomatology from the Veteran, and examinations of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners considered the Veteran's reported medical history and lay statements concerning the service-connected disability.  The VA examiners described the symptoms and manifestations due to the service-connected disability and provided opinions as to whether the disability prevented substantially gainful employment.  The examination reports are accurate and fully descriptive.  Neither the Veteran nor her representative has challenged the adequacy of the examinations obtained for these issues.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  In January 2014, the Veteran indicated that she had no additional information or evidence to submit in support of her claim.    

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Falzone v. Brown, 8 Vet. App. 398, 405   (1995) (flatfoot). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102 , 4.3. 




Analysis

The Veteran asserts that she is unemployable in substantially gainful occupations due to her service-connected Wolff-Parkinson White syndrome with supraventricular tachycardia.  The Veteran's only service-connected disability is Wolff-Parkinson White syndrome with supraventricular tachycardia rated at 30 percent and the combined rating percentage criteria for TDIU consideration is 30 percent.  Therefore, the Veteran does not meet the minimum rating requirements of § 4.16(a) for a TDIU rating.

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Factors to be considered in determining whether a veteran is unemployable are his or her level of education, employment history, and vocational attainment.  See Hyder, supra.   

In accordance with 38 C.F.R. § 4.16(b), this matter was referred to the Director of Compensation and Pension (Director) for consideration.  In a November 2013 opinion, the Director determined that the Veteran was not entitled to TDIU on an extraschedular basis.  

Prior to referral of this matter to the Director, the AMC prepared a memorandum as to whether TDIU on an extraschedular basis was warranted.  In a November 2013 memorandum, the AMC denied entitlement to TDIU benefits on an extra-schedular basis under 38 CFR 4.16(b).  The AMC indicated that service connection was in effect for Wolff-Parkinson White Syndrome with supraventricular tachycardia with an evaluation of 30 percent effective October 28, 2011.  From October 17, 2007 through October 28, 2011, the Veteran was evaluated at 10 percent for this disability.  Service connection was not in effect for any additional disability.  The AMC indicated that VA Form 21-8940 noted that the Veteran was last employed full-time on September 1994; the Veteran was a manager at the Ogden Allied Services.  The AMC further noted that Social Security Administration records noted that the Veteran was in receipt of disability benefits for major depression.  Treatment records from Dr. Marshall for the period January 1996 to March 2009 noted continual treatment for Wolff-Parkinson White syndrome with symptomatic tachycardia/arrhythmia with palpitation, syncopal episodes, and chest pains.  The records also noted diagnoses of diabetes, peripheral neuropathy and degenerative joint disease of the knees.  Dr. Marshall stated on March 2009, that the Veteran was not a candidate to work due to recurrent Wolff-Parkinson White Syndrome with heart palpitations, tachycardia and chest pain.  The examination by Dr. Franklin dated April 2008 indicated a normal chest x-ray.  The Veteran had no chronic heart failure, cardiomegaly or cor pulmonale.  The Veteran was on nitroglycerine.  The diagnosis of arrhythmia was confirmed by EKG and Holter test.  The examiner noted that the Wolff-Parkinson White syndrome was subjectively noted by patient history.  QTC examination dated August 2012 noted that the Veteran has intermittent atrial fibrillation more than four a year.  The Veteran had no surgical procedures or hospitalizations due to her heart disability.  EKG was normal. Echocardiogram was normal with LVEF at 69 percent.  The Veteran complained of dyspnea, fatigue, angina, dizziness and syncope.  The interview based METs were 1-3 solely due to heart condition.  The examiner noted that this disability would impact the ability to work causing exertional limitations.  QTC examination dated May 2013 noted diagnoses of supraventricular arrhythmia and Wolff-Parkinson White syndrome.  The examination noted intermittent supraventricular tachycardia with more than four episodes in the last twelve months.  The Veteran did not have any surgical procedures or hospitalization due to her disabilities.  EKG noted sinus tachycardia.  Wolff-Parkinson White syndrome was not noted.  Echocardiogram was normal.  The Veteran's LVEF was 68 percent.  The Veteran complained of fatigue.  The interview based METS was greater than 5-7 due solely to heart condition.  The examiner noted that the Veteran has been unable to work due to mini-stroke that occurred in July 29, 2012; at that time, the Veteran was left with residual left arm weakness.  The examiner indicated that the Veteran stated that she had become unemployable since the mini-stroke.  The examiner indicated that the Veteran's Wolff-Parkinson White syndrome is asymptomatic and the supraventricular tachycardia condition is active.  

The AMC concluded that although the evidence noted that the Veteran's service connected disability impacts her ability to work, the preponderance of evidence does not indicate the Veteran is unemployable solely due to the service-connected Wolff-Parkinson White Syndrome with supraventricular tachycardia.  The Veteran has not been hospitalized for any extended periods of time due to her service-connected Wolff-Parkinson White Syndrome with supraventricular tachycardia.  The Veteran had a mini-stroke with residuals that were noted to have left her unemployable.  The AMC found that the Veteran's mini-stroke was not caused by the Veteran's service connected disability.  The Veteran has insulin dependent diabetes.  The AMC concluded that the totality of the evidence does not show that the Veteran would be unemployable in all environments solely due to her service-connected Wolff-Parkinson White Syndrome with supraventricular tachycardia and the claim for TDIU on an extraschedular basis was denied. 

The November 2013 AMC memorandum and the Veteran's claims folder were referred to the Director for consideration.  In a November 2013 Administrative Review, the Director noted that it had reviewed the claims folder and the request to determine whether the Veteran is entitled to a TDIU evaluation on an extra-schedular basis.  It was noted that the sole service-connected disability was Wolff-Parkinson White Syndrome with supraventricular tachycardia, evaluated as 30 percent disabling effective October 28, 2011.  From October 17, 2007, through October 28, 2011, the disability was evaluated as 10 percent disabling.  The Director noted that 38 C.F.R. §4.16(b) provides for a total IU evaluation on an extra-schedular basis for Veterans with service-connected disabilities, which are compensated below the minimum level for IU consideration under §4.16(a), but still render the Veteran incapable of maintaining gainful employment.  The Director concurred with the AMC Memorandum and their decision to deny entitlement to extra-schedular TDIU based on Veteran's Wolf-Parkinson White Syndrome with supraventricular tachycardia currently evaluated at 30 percent.  The Director noted that the Veteran's predominant disabilities, including a stroke, diabetes, and peripheral neuropathy, are unrelated to her service-connected disability.  The Director indicated that the Veteran's last VA examination indicated that she would be able to work in a sedentary environment with consideration to her service connected disability.  The Director therefore concluded that entitlement to extra-schedular TDIU was denied.

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to Director of Compensation and Pension for review, appellant may "continue to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C. §§ 511(a), 7104(a) ("All questions in a matter...subject to decision by the Secretary shall be subject to one review on appeal to the...Board."); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed.Cir.2003) ("Together sections 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under section 511(a)."). 

In Anderson v. Shinseki, 22 Vet. App. 423 (2009), the Court stated that Section 7104, unlike the Court's jurisdictional statute, 38 U.S.C.A. § 7261(a)(4), contains no limitations on the Board's ability to review favorable findings.  The Board is permitted to review the entirety of the proceedings and has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate.  Anderson v. Shinseki, 22 Vet. App. 423, 428 (2009).

In the present case, the Board concurs with the November 2013 opinion from the Director that an extraschedular rating is not assignable in this case.  The Board finds that the weight of the evidence of record shows that the service-connected Wolff-Parkinson White Syndrome with supraventricular tachycardia alone does not prevent the Veteran from securing and following all forms of substantially gainful employment consistent with work and educational background.  The Board finds that the weight of the lay and medical evidence shows that the service-connected Wolff-Parkinson White Syndrome with supraventricular tachycardia causes some impairment in the Veteran's ability to work at more physical forms of labor, but this disability alone would not preclude the performance of all forms of substantially gainful employment and would not preclude sedentary forms of employment that are consistent with the Veteran's work experience and education.  

Regarding the Veteran's work experience and education, in the October 2008 TDIU application, the Veteran indicated that she had 4 years of high school education and 2 years of additional training.  She reported that she had not worked since 1994 because of her service-connected disability.  She stated that she last worked as a manager and she has also worked as a cashier and a chef in the food industry.  Social Security Administration (SSA) records dated in January 1995 indicate that the Veteran reported that she had a high school education and 2 years of vocational training in cosmetology.  She reported that she has worked as a cashier and as a concessions manager and she used machines and tools, had technical knowledge and skills, wrote reports, and had supervisory duties.  

The Board finds that the weight of the medical evidence shows that the service-connected Wolf Parkinson White syndrome was controlled on medication and was essentially asymptomatic and the supraventricular tachycardia was currently active, and these disabilities preclude heavy physical or manual labor but do not preclude sedentary office desk or computer work or nonexertional positions.     

An evaluation report from Dr. Newby, cardiologist, dated in September 2001 indicates that the Veteran underwent cardiologic evaluation for surgery.  It was noted that the Veteran had a history of Wolff Parkinson White syndrome and atrial tachydysarhythmias, along with several other nonservice-connected disorders.  She has not had any episodes of atrial tachydysrhythmias and there was no evidence of preexcitation on ECG.  Her current medications included Betapace.  Examination of the heart revealed normal S1 and S2 and regular rate and rhythm.  There was no S3 or S4 gallop noted.  Lungs were clear to auscultation and percussion.  12-Lead ECG revealed normal sinus rhythm and normal axis.  The impression in pertinent part was Wolff Parkinson White syndrome controlled on Betapace and no evidence of coronary artery disease. 

An April 2008 VA (QTC) examination report indicates that the Veteran reported having a diagnosis of Wolff Parkinson syndrome and this condition has existed since 1984.  It was noted that both ECG and Holter Monitor confirmed the diagnosis of arrhythmia.  The Veteran reported that due to this condition, she has had pain located in the chest since 1984 and the pain occurred constantly.  She indicated that the pain traveled to left arm and the characteristic of the pain was crushing squeezing and sharp.  She reported that from 1 to 10 (10 being the worst pain) the pain level was at 8 and the pain can be elicited by physical activity and stress and it was relieved by the medication.  At the time of pain she can function with medication. The Veteran describes the symptoms as feeling like someone is stomping on her chest.  She is not required to have a pacemaker.  The current treatment is nitroglycerin which causes headaches.

Physical examination of the heart revealed no heaves or thrills.  There was regular sinus rhythm.  There were no murmurs or gallops.  Examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  Chest x ray was within normal limits.  The diagnosis was Wolff Parkinson White Syndrome and the subjective factors are patient history and the objective factors are patient is on nitroglycenne.  ECG revealed normal sinus rhythm. 

An August 2012 VA examination report indicates that the Veteran had a specific history for Wolff Parkinson White syndrome with supraventricular tachycardia.  It was noted that the frequency and duration of the symptoms varied and the symptoms were not relieved.  The Veteran reported experiencing angina, shortness of breath, dizziness, syncope attacks, and fatigue.  She reported taking Betapace.  The Veteran had cardiac arrhythmia; she had intermittent (paroxysmal) atrial fibrillation documented by ECG.  She had more than 4 episodes in the past 12 months.   

Physical examination revealed that heart rate was 68.  Rhythm was regular.  The point of maximal impact was not palpable.  Heart sounds were normal.  There was no jugular venous distension.  Auscultation of the lungs was clear.  Peripheral pulses were normal.  There was no peripheral edema.  Chest x-ray and echocardiogram were normal.  Examination revealed that the Veteran was well developed, well nourished, and in no acute distress.  There were no signs of malaise.  Examination of the abdomen revealed no evidence of tenderness.  Liver and spleen were not palpable.  Bowel sounds were normal.  There was no evidence of bruits or ascites.  Congestive heart failure was not found on examination.  There is no ulceration, edema, or stasis dermatitis.  There was no clubbing or cyanosis.  All of the peripheral pulses for the lower extremities were 2+.  For the VA established diagnosis of Wolf Parkinson White syndrome with supraventricular tachycardia, there is no change in the diagnosis.  The condition was active.  

Interview based METs test was conducted.  The Veteran reported having dyspnea, fatigue, angina, dizziness, and syncope with the lowest level of activity.  The METs level was assessed to be 1-3 METs and this METs level has been found to be consistent with activities such as eating, dressing, taking a shower, and slow walking (2 mph) for 1-2 blocks.  It was noted that the METs level limitation was due solely to the heart condition.  The impact of the heart condition on the claimant's ability to work was exertional limitations.  

A May 2013 VA examination report indicates that the Veteran had a history of Wolf Parkinson White syndrome with supraventricular tachycardia.  The frequency of the symptoms was daily and the duration was 3-4 minutes.  The symptoms were relieved by sitting still as possible.  The Veteran reported being short of breath when she has the symptoms.  The Veteran reported having three heart attacks, the first at age 33, and a mini stroke with daily  palpitations.  The Veteran also reported that she has been in 14 car accidents.  She reported that she experienced angina, shortness of breath, dizziness, and fatigue.  The examiner indicated that the etiology of the Wolf Parkinson White syndrome was idiopathic.  It was noted that the Veteran took Plavix/clopidogrel and Betapace/sotalol daily.  

The examiner indicated that the Veteran did not have ischemic heart disease, congestive heart failure, a heart valve condition, an infectious heart condition, or pericardial adhesions.  The examiner indicated that the Veteran's heart condition was manifested by intermittent (paroxysmal) supraventricular arrhythmia.  The examiner noted that the Veteran had myocardial infarctions in 1996, 2003, and 2005-2006.  

Physical examination revealed that heart rate was 60.  Rhythm was regular.  The point of maximal impact was the 4th intercostal space.  Heart sounds were normal.  There was no jugular venous distension.  Auscultation of the lungs was clear.  Peripheral pulses were normal.  There was no evidence of cardiac hypertrophy or cardiac dilation.  ECG in May 2013 revealed sinus tachycardia and no Wolf Parkinson White syndrome was seen.  Chest x-ray examination was normal.  Echocardiogram revealed that the left ventricular ejection fraction (LVEF) was 61 percent.  Wall motion and wall thickness was normal.  Interview based METs test revealed that the Veteran reported having a symptoms of fatigue during activity.  The results showed that the level on interview based METs test was less than 5-7 METs. It was noted that this METs level has been found to be consistent with activities such as walking 1 flight of stairs, golfing (without cart), mowing the lawn (push mower), and heavy yard work (digging).  It was noted that the METs level limitation was due solely to the heart condition. 

The examiner opined that that the impact of the heart condition on the Veteran's ability to work was fatigue.  It was noted that the Veteran had not been able to work since her mini stroke in July 2012; the Veteran reported having residual slight left arm weakness and she now used a walker.  The Veteran reported that she became unemployable at that time.  The examiner noted that the general appearance reveals a finding of obesity with an elevated body mass index.  There were signs of malaise present.  Examination of the abdomen was abnormal; findings showed a generous anterior abdominal panniculus.  Congestive heart failure was not found on today's examination.  Examination of the extremities was abnormal; findings showed bilateral 1-2+ ankle edema.  All of the peripheral pulses for the lower extremities are 2+.  The examiner noted that for the VA established diagnosis of Wolf Parkinson White syndrome, the ECG was within normal limits at the time of the exam with no delta wave present so it is asymptomatic for the time of the exam.  The examiner noted that for the VA established diagnosis of supraventricular tachycardia, there is no change in the diagnosis and at this time, the condition was active.  The examiner opined that at the time of the exam, no heavy physical or manual labor is permitted but sedentary office desk or computer work would be allowed. 

The Veteran was found to be disabled by SSA but SSA considered other nonservice-connected disabilities in addition to the service-connected Wolf Parkinson White syndrome.  SSA found the Veteran to be disabled due to depression, anxiety and musculoskeletal pain in addition to the Wolf Parkinson White syndrome.  SSA found the Veteran to be limited in nonexertional occupations due to severe pain and psychologically based symptoms.  The Board notes that the weight of the medical evidence shows that the service-connected Wolf Parkinson White syndrome does not cause severe pain or psychological symptoms but that these symptoms are due to unrelated nonservice-connected disabilities.    

In an August 2002 decision, SSA found the Veteran had medical impairments that can reasonably be expected to cause limitations on functioning and due to the Veteran's physical impairments, the Veteran had a maximum exertional capacity for only sedentary work and entails standing/walking no more than two hours a day, sitting six hours a day, and lifting no more than ten pounds.  SSA found the Veteran to be limited nonexertionally after taking into consideration the Veteran's subjective complaints together with the objective medical evidence.  SSA found the Veteran to be limited nonexertionally by severe pain and psychologically based symptoms, which cause periodic loss of concentration and attendance to tasks and difficulties meeting attendance standards and would compromise her ability to perform sedentary exertion on a sustained basis.  SSA found that the evidence supported the finding that the claimant's psychologically based symptoms caused moderate restriction in activities of daily living, moderate difficulties in maintaining social functioning, and moderate deficiencies of concentration, persistence or pace.  SSA found that based upon the Veteran's exertional and nonexertional limitations, she retains a less than sedentary residual functional capacity, and therefore, she could not perform her past relevant work as a food service manager which according to information provided by the claimant entails medium exertion.  In reaching this conclusion, SSA considered the Veteran's own subjective allegations and the Veteran was found to be credible.  SSA noted that the Veteran testified that she has constant pain in her left leg and knee, chest, and lower back.  She reported experiencing numbness in her left hand and in her feet, she had heart palpitations and blackouts, was depressed, and she did not want to do anything.  The Veteran had sleep and appetite disturbances and difficulty concentrating.  She experienced good and bad days.  The Veteran was taking medications and she indicated that she has no side effects.  She estimated that she could sit up to 30 minutes, stand/walk up to 25 minutes, and lift eight pounds.  She was able to take care of her personal needs and complete all activities of daily living in the household.  The Veteran's testimony was consistent with written documentation submitted in support of her claim and was supported by medical evidence.  SSA found that the Veteran's impairments prevented her from standing/walking more than two hours a day, sitting more than six hours a day, and lifting more than ten pounds.  Additionally the Veteran was limited nonexertionally by a combination of psychologically based symptoms and severe pain.  SSA found that the Veteran was unable to perform her past relevant work.  The Veteran had a high school education plus two years of college and she had transferable skills to perform other work within her physical and mental residual functional capacity.  SSA found that the Veteran continued to have a disability as defined by the Social Security Act and Regulations beginning January 13 1995 and she has not performed any substantial gainful activity since that date.  SSA found that the medical evidence established that the claimant currently has diabetes mellitus, hypertension, Wolf-Parkinson White syndrome, depression, and atrial tachydysrhythmias, impairments that were considered to be severe. 

While SSA evidence is pertinent to VA claims, SSA determinations are not controlling for VA compensation purposes.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  The Board finds that the SSA decision and supporting medical evidence is relevant to the current appeal.  The medical evidence including the evidence from SSA shows that the Veteran may in fact be precluded from substantially gainful employment, but not due solely to the Wolf-Parkinson White syndrome.  Under VA law and regulations, when considering entitlement to TDIU, only the service-connected disabilities are considered.  See 38 C.F.R. § 4.16.  The Board finds that the SSA decision and supporting evidence establish that the Veteran's service-connected Wolf-Parkinson White syndrome alone does not preclude the Veteran from securing or following all forms of substantially gainful employment, but only precludes that Veteran from employment requiring exertion.  

The Board finds that the weight of the evidence establishes that the Veteran's Wolf-Parkinson White syndrome does not preclude all forms of gainful sedentary employment.  The Veteran's work experience, as reported by the Veteran on the SSA application and in her TDIU application, shows that the Veteran has work experience in sedentary positions such as cashier.  She has experience operating a cash register, which can be done in a seated position.  The weight of the evidence shows that the Wolf-Parkinson White syndrome would not preclude this type of employment.  Such employment is considered to be substantially gainful at the minimum wage. 

The Veteran submitted private medical evidence and numerous statements in support of her claim.  In a March 2009 statement, Dr. Marshall stated that the Veteran had Wolf-Parkinson White syndrome with heart palpitations, tachycardia, and chest pain which was controlled on Sotolol.  Dr. Marshall opined that the Veteran was not a candidate to work due to the recurrent symptoms.   

The Board finds that the private medical evidence does not establish that the Veteran is precluded from all forms of substantially gainful employment due solely to the Wolf-Parkinson White syndrome.  The Board does not question Dr. Marshall's skill or expertise as a physician.  However, the Board finds the March 2009 medical opinion is conclusory and it is not supported by any reasons or bases.  Dr. Marshall does not provide any basis for this opinion.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board finds that this medical opinion to have limited probative value due to the lack of rationale.  Factors for assessing the probative value of a medical opinion is the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  This opinion is outweighed by the medical evidence discussed above which establishes that the Veteran is not precluded from all forms of sedentary employment due to the Wolf-Parkinson White syndrome.  As discussed in detail above, the SSA decision and supporting medical evidence and the April 2012 and May 2013 VA medical opinions show that the Wolf-Parkinson White syndrome does not preclude the Veteran from engaging substantially gainful sedentary employment.  

The Veteran has theorized that his current Wolf-Parkinson White syndrome precludes all form of substantially gainful employment.  The Veteran's own implied assertions are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  While the Veteran is competent to describe her symptoms, the Veteran is not considered competent to provide an opinion as to whether the Wolf-Parkinson White syndrome precludes all forms of substantially gainful employment especially in light of the multiple disabilities that Veteran currently has.  Determining the degree of severity of a cardiovascular disorder is a complex medical question and the Veteran has not been shown to possess the medical knowledge or expertise to provide such an opinion or perform such evaluation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The record shows that the Veteran has several severe nonservice-connected disabilities including diabetes mellitus and depression and she does not have the expertise to provide a medical opinion as how each disorder affects her ability to be employed or to differentiate the impairment caused by each disability.   

Finally, the Director of C&P concluded that a review of all of the available evidence did not show that the Veteran's service-connected Wolf-Parkinson White syndrome, alone, rendered her unable to engage in gainful employment.  Therefore, the preponderance of the evidence shows that the Veteran's service-connected disability alone does not preclude the Veteran from engaging in all forms of gainful employment. 

Therefore, the Board must conclude that the Veteran is not individually unemployable by reason of her service-connected disability.  The Board considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Accordingly, in this case, the preponderance of the evidence is against the Veteran's claim and it is denied.




ORDER

A total rating based on individual unemployability by reason of service-connected disability to include on an extraschedular basis is denied.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


